DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus, Claims 1-15 are currently pending and are under examination.

Claim Objections
Claims 1, 3, 12 and 15 are objected to because of the following informalities:  space is missing between the names of the compounds/metals and the open brackets, for example “1,4-cyclohexadicarboxylic acid(CHDA)” and “palladium(Pd)” have to be replaced by “1,4-cyclohexadicarboxylic acid (CHDA)” and “palladium (Pd)”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isomerization catalyst to CHDA weight ratio of 0.1:1 to 5:1 when conducting isomerization process using isomerization catalyst comprising one or more oxides of Group 4 transition metal, does not reasonably provide enablement for the aforementioned weight ratio when conducting the isomerization using any other catalyst (claim 1 broadly recites catalyst for the isomerization process).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1


In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The Examiner cites patent number CN103539660A (CN’660; original and machine translation attached herein) as illustrative of the state of the prior art. CN’660 teaches isomerization reaction of mixed cis and trans CHDA in the presence of a catalyst to the trans isomer of CHDA ([0008] and [0011]). The reference further teaches that the catalyst is one of sodium methoxide, sodium ethoxide and sodium hydroxide and that the dosage of the catalyst is 1%-5% of the mass of the raw mixed with CHDA ([0011]-[0012]), i.e. 99:1 to 19:1, which is much higher than the instantly claimed weight ratio. Accordingly, the lack of significant guidance from the prior art with regard to using 
The amount of direction or guidance provided and absence of working examples 
The claim is drawn to catalyst to CHDA weight ratio of 0.1:1 to 5:1 using the genus isomerization catalyst, whereas the instant specification uses only Group 4 transition metal in conducting the isomerization reaction at a catalyst to CHDA weight ratio of 0.1:1 to 5:1.
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed ‒ weight ratio of the isomerization catalyst to CHDA is 0.1:1 to 5:1 using the generic claimed catalyst ‒  could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication number US2015/0183699A1 (US’699) in view of patent number CN103539660A (CN’660; original and machine translation attached herein).
	Regarding Claim 1, US’699 teaches a method for the preparation of 1,4-cyclohexanedimethanol (CHDM) by first conducting a hydrogenation reaction of terephthalic acid in the presence of a first hydrogenation catalyst to prepare 1,4-cyclohexanecarboxylic acid (CHDA) followed by conducting a hydrogenation reaction of the CHDA in the presence of a second hydrogenation catalyst to prepare CHDM ([0061]).
	Regarding Claim 2, US’699 teaches that nine grams of terephthalic acid has been used in Examples 4-5 and 20 grams of the catalyst has been used in Example 4 and 10 grams of the catalyst has been used in Example 5. Hence the weight ratio of the catalyst to the terephthalic acid in Example 4 is about 2.2:1 and in Example 5 is about 1.1:1.

	Regarding Claim 4, US’699 teaches that the first reaction is conducted at a pressure of 1,000 to 1,500 psig (about 68.9 to about 103.4 bara) and at a temperature of 80 to 190° C ([0061]).
	Regarding Claim 5, US’669 teaches that the first hydrogenation product comprises CHDA with cis to trans ratio of from 3.0:1 to 5.2 ([0040]) 
	Regarding Claim 11, US’699 teaches that in the second hydrogenation process, 0.25 grams of the catalyst and 2.0 grams of CHDA have been used ([0070] and thus the weight ration of the catalyst to CHDA is 0.125:1.
	Regarding Claim 13, US’699 teaches that the second hydrogenation reaction is conducted at a pressure of 500 to about 5,000 psig (about 34.5 to about 344.7 bar) and the temperature of from about 100° C. to about 250° C ([0051]).

	Regarding Claim 1, US’699 fails to teach conducting an isomerization reaction in the presence of an isomerization catalyst to isomerize at least a part of the cis isomers of CHDA into trans isomers. However, the deficiency is cured by CN’660.
	CN’660 teaches isomerization reaction of mixed cis and trans CHDA in the presence of a catalyst to the trans isomer of CHDA ([0008] and [0011]). Hence, using the isomerization process of CN’660 in the methods of US’699, a skilled artisan would have a reasonable expectation of success in arriving at the instantly claimed method for preparing 1,4-cyclohexanedimethanol.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
	Regarding Claims 10 and 14, US’669 teaches that the cis/trans ratio formed in CHDA is about 3.0 to about 5.2 ([0040]) and thus, isomerizing this mixture using the process of CN’660, a skilled artisan has a reasonable expectation in obtaining a cis/trans ratio that ranges from below 3.0 to below 5.2. Furthermore, conducing a second hydrogenation of the aforementioned mixture obtained by isomerization, a skilled artisan would also have a reasonable expectation of success in obtaining CHDM comprising a cis/trans ratio that ranges from below 3.0 to below 5.2. 

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for preparation of 1 ,4-cyclohexanedimethanol, comprising steps of: 5conducting a hydrogenation reaction of terephthalic acid in the presence of a first hydrogenation catalyst to prepare 1,4-cyclohexanedicarboxylic acid (CHDA) comprising cis isomers and trans isomers; conducting an isomerization reaction of the reaction product of 10the step 1 in the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over publication number US2015/0183699A1 (US’699) as applied to Claims 1-5, 9-11 and 13-14 above, and further in view of patent number CN103539660A (CN’660; original and machine translation attached herein) and further in view of Patent number US5,231,218 (US’218).
The teachings of US’699 and CN’660 have been set forth above. CN’660 further teaches that the isomerization catalyst is one of sodium methoxide, sodium ethoxide and sodium hydroxide ([0011]) but fails to teach or suggest that the isomerization catalyst comprises one or more oxides of Group 4 transition metal. However, this deficiency is cured by US’218.
US’218 teaches isomerization of cis/trans-dimethylcyclohexanedicarboxylate (cis/trans-DMCD) to trans-DMCD in the presence of a catalyst selected from a group consisting of ZrO2, TiO2, AlO2, and HfO2 (col. 1, lines 52-53).
The Examiner notes that cis/trans-DMCD of US’518 is the dimethyl ester of CHDA of CN’660, the carboxyl groups outside the cyclohexane group, however the isomerization in both US’518 and CN’660 takes place at the cyclohexyl group. 
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies. Hence a simple substitution of the catalyst of CN’660 with that of US’518 (ZrO2, TiO2, AlO2, and HfO2) would yield nothing more than the predictable trans-CHDA product.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for preparation of 1 ,4-cyclohexanedimethanol, comprising steps of: 5conducting a hydrogenation reaction of terephthalic acid in the presence of a first hydrogenation catalyst to prepare 1,4-cyclohexanedicarboxylic acid (CHDA) comprising cis isomers and trans isomers; conducting an isomerization reaction of the reaction product of 10the step 1 in the presence of an isomerization catalyst comprising one or more oxides of Group 4 transition metal to isomerizes at least a part of the cis isomers of CHDA into trans isomers; and conducting a hydrogenation reaction of the reaction product of the step 2 in the presence of a second hydrogenation catalyst to prepare 1,4-cyclohexanedimethanol (CHDM) comprising cis isomers 15and trans isomers in view of the teachings of US’699, CN’660 and US’218.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over publication number US2015/0183699A1 (US’699) as applied to Claims 1-5, 9-11 and 13-14 above, and further in view of patent number CN103539660A (CN’660; original and machine translation attached herein) and further in view of Patent number JP2015054828A (JP’828; original and machine translation attached herein).
The teachings of US’699 and CN’660 have been set forth above.	
Regarding Claims 12 and 15, US’699 teaches that the first catalyst include Group VIII metal, such as ruthenium, rhodium, iridium and palladium ([0031]-[0032], Examples 1-17) and that the second hydrogenation catalyst comprises ruthenium, rhodium, iron, osmium or palladium compound ([0043]) but fails to teach or suggest that the second hydrogenation catalyst as instantly claimed. However, the deficiencies are cured by JP’828.
JP’828 teaches hydrogenation of CHDA to CHDM in the presence of a catalyst containing ruthenium and tin ([0001]).
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies. Hence a simple substitution of the catalyst of US’699 with that of JP’828 (ruthenium and tin) would yield nothing more than the predictable CHDM product.
.

Conclusion
Claims 1-15 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622